                                                                                                     FORM 1
                                                                                 INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                           Page:       1
                                                                                                  ASSET CASES
Case No:             18-17316        AIH     Judge: ARTHUR I. HARRIS                                                                           Trustee Name:                        SHELDON STEIN
Case Name:           ARTINO, AMIE L.                                                                                                           Date Filed (f) or Converted (c):     12/10/18 (f)
                                                                                                                                               341(a) Meeting Date:                 01/14/19
For Period Ending: 01/15/19                                                                                                                    Claims Bar Date:



                                         1                                                    2                           3                          4                        5                                     6
                                                                                                                Estimated Net Value
                                                                                          Petition/        (Value Determined by Trustee,     Property Formally           Sale/Funds                   Asset Fully Administered (FA)/
                               Asset Description                                         Unscheduled          Less Liens, Exemptions,           Abandoned                Received by                 Gross Value of Remaining Assets
                   (Scheduled and Unscheduled (u) Property)                                Values                and Other Costs)           OA=554(a) Abandon             the Estate

 1. Single-family home,                                                                      53,500.00                               0.00                                                0.00                             1.00
 Permanent Parcel No. 012-02-1
 2. Single-family home,                                                                     123,900.00                               0.00                                                0.00                     FA
 Permanent Parcel No. 431-18-0
 3. 2003 Chevrolet Astro Van (VIN: 1GNDM19X23B130874)                                          1,997.00                              0.00                                                0.00                     FA
 4. Household Goods and Used Furnishings                                                       5,000.00                              0.00                                                0.00                     FA
 5. Wearing Apparel                                                                               600.00                             0.00                                                0.00                     FA
 6. Jewelry                                                                                       500.00                             0.00                                                0.00                     FA
 7. 2 Dogs                                                                                          0.00                             0.00                                                0.00                     FA
 8. Cash on Hand                                                                                   25.00                             0.00                                                0.00                     FA
 9. Huntington National Bank ending 6893                                                          535.00                             0.00                                                0.00                     FA
 10. IRA through EquiTrust Life Insurance Company                                            27,541.00                               0.00                                                0.00                     FA
 11. Whole Life Insurance Policy through National Guard                                             0.00                             0.00                                                0.00                     FA
 12. Whole LIfe Insurance Policy throughthe Indepedent                                              0.00                             0.00                                                0.00                     FA
 13. INSURANCE POLICIES-Transfer to Trust (u)                                                       0.00                             1.00                                                0.00                             1.00

                                                                                                                                                                                                   Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                         $213,598.00                              $1.00                                               $0.00                            $2.00
                                                                                                                                                                                                   (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   1/14/19 - Trustee investigating the transfer of life insurance and the real estate.


   Initial Projected Date of Final Report (TFR): 06/01/20             Current Projected Date of Final Report (TFR): 06/01/20


           /s/     SHELDON STEIN
   __________________________________________ Date: 01/15/19




LFORM1                                                                                                                                                                                                                           Ver: 21.00a
                                                  18-17316-aih                Doc 13         FILED 01/15/19                   ENTERED 01/15/19 12:03:20                           Page 1 of 2
                                                                                FORM 1
                                                            INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                              Page:      2
                                                                             ASSET CASES
Case No:       18-17316   AIH    Judge: ARTHUR I. HARRIS                                         Trustee Name:                        SHELDON STEIN
Case Name:     ARTINO, AMIE L.                                                                   Date Filed (f) or Converted (c):     12/10/18 (f)
                                                                                                 341(a) Meeting Date:                 01/14/19
                                                                                                 Claims Bar Date:
         SHELDON STEIN




LFORM1                                                                                                                                                        Ver: 21.00a
                                     18-17316-aih          Doc 13   FILED 01/15/19   ENTERED 01/15/19 12:03:20                      Page 2 of 2
